DETAILED ACTION

Response to Amendment
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.
Applicant argues the antenna 310 radiates maximum strength above a threshold angle of 5 to 10 degrees below the horizon angle. That is not maximum power the height of the UAV over the ground.  The Examiner respectfully disagrees.  Peitzer discloses, paragraph 031, geometry calculation, adapting a point from the UAV and the base station tower triangulation 6.5 degrees, which translate to a threshold -5 to 10dB equivalent from the ground to the top tower of the base station.  In practice, the maximum radiation from the UAV straight down to the ground subtracting -5 to -10 dB.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Peitzer (US Pub. 2018/0277939).

obtaining information (par.024 “GPS positioning system”, “altimeters”) about the height of the UAV over the ground (par.031 “antenna 310 is shown at a height of 121 meters above the ground”), and 
adapting
Regarding claims 2 and 12, Peitzer discloses the adapting comprises increasing the maximum allowed output power with increasing height h (par.032 “a peak strength at -90 degrees (i.e., straight downward) and maintains a nearly uniform strength that falls off about -5 to 10 decibels) and reducing the maximum allowed output power with reducing height h (par.,032 “above 10 degrees below the horizon radiation pattern strength…..has a lower strength about -7.5 to -15 dB below the peak strength”).
Regarding claims 3 and 13, Peitzer discloses obtaining information on its geographical location and wherein the adapting further comprises adapting the maximum allowed output power based on the geographical location (par.024 “a GPS positioning system”, par.030 “geometry 300 between and unmanned aerial vehicle and nearby antenna towers”).  

Regarding claims 5 and 15, Peitzer discloses the unmanned aerial vehicle is configured with a threshold value and wherein the adapting comprises adapting the maximum allowed output power when the height h has changed more than the threshold value (par.031 “a maximum radiation strength for angles above a threshold angle of 5 to 15 degrees”).  
Regarding claim 9, Peitzer discloses a computer program product comprising a non-transitory computer readable medium storing a computer program for an unmanned aerial vehicle. the computer program comprising computer program code, which, when run on processing circuitry of the unmanned aerial vehicle causes the unmanned aerial vehicle to perform the method (par.022 “software on control unit 200”, “RAM, ROM”, “machine readable media”, par.026).  
Regarding claim 11, Peitzer discloses an unmanned aerial comprising a transmitter (par.006 “UAV includes an antenna having a transmit-receive….radiation”), the unmanned aerial vehicle being configured to: obtain information about its height h over ground, and adapt a maximum allowed output power of the transmitter based on the obtained information about the height h over ground (par.006 “peak strength”, par.031).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peitzer (US Pub. 2018/0277939) in view of Desclos (US Pub. 2018/0359710, Provisional application 62/516,651 filed date Jun 07, 2017).
Regarding claims 6 and 16, Peitzer disclose the geometry calculation percieved base station at the top tower; however Peitzer fails to mention base station top tower height equivalent to a building.
Desclos discloses adapting the maximum allowed output power also based on the obtained information on location of buildings having a height above a threshold (par.021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Peitzer with the above teaching of Desclos in order to control transmit power as a function of variables in altitude (par.024) that is buildings as a ground level to the drone (par.021) so that users at the top building not being exposed to signal radiation above the Federal regulation. 
Regarding claims 7 and 18, Peitzer discloses fails to disclose information on lateral distance to buildings and wherein the adapting comprises adapting the maximum 
Desclos discloses information on lateral distance to buildings and wherein the adapting comprises adapting the maximum allowed output power also based on the obtained information on lateral distance to buildings (par.021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Peitzer with the above teaching of Desclos in order to control transmit power as a function of variables in altitude (par.024) that is buildings as a ground level to the drone (par.021) so that users at the top building not being exposed to signal radiation above the Federal regulation.  

Claims 19-21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos (US Pub. 2018/0359710, Provisional application 62/516,651 filed date Jun 07, 2017) in view of Peitzer (US Pub. 2018/0277939).
Regarding claims 19 and 26, Desclos discloses a method for controlling maximum output power of an unmanned aerial vehicle, the method being performed by a network node
obtaining information about height h over ground of the unmanned aerial vehicle (par.048, 049 “communication parameters ….orientation of the altitude changing object….These parameters can be obtained…..from a controller controlling the altitude changing object”), and 
instructing the unmanned aerial vehicle on an output power based on the obtained information about the height h over ground (par.019 “communication 
Desclos discloses controlling the drone transmission power as a function of altitude.  However, Desclos fails to teach a maximum allowed output power.
Peitzer discloses a maximum allowed output power (par.031 “the current upper limit set for civilian UAVs by the FAA in order to limit UAV……..a radiation pattern that is at least -5 to -10 dB below a maximum radiation strength).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Desclos with the above teaching of Peitzer to transmit maximum power in order to comply with Federal regulation. 
Regarding claim 20, the modified Desclos discloses the adapting comprises increasing the maximum allowed output power with increasing height h (Peitzer, par.032 “a peak strength at -90 degrees (i.e., straight downward) and maintains a nearly uniform strength that falls off about -5 to 10 decibels) and reducing the maximum allowed output power with reducing height h (par.,032 “above 10 degrees below the horizon radiation pattern strength…..has a lower strength about -7.5 to -15 dB below the peak strength”).
Regarding claim 21, the modified Desclos discloses obtaining information on its geographical location and wherein the adapting further comprises adapting the maximum allowed output power based on the geographical location (Peitzer, par.024 “a GPS positioning system”).  

Regarding claim 24, the modified Desclos discloses computer program product comprising a non-transitory computer readable medium storing a computer program.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peitzer (US Pub. 2018/0277939) in view of Desclos (US Pub. 2018/0359710, Provisional application 62/516,651 filed date Jun 07, 2017) further in view of Choi (US Pub. 2009/0170545).
Regarding claim 31, Peitzer discloses the further the UAV distance from the ground, the signal strength perceive at the ground is decrease. The closer the UAV to the ground, the signal strength perceive at the ground is increased (par.031-032). However, Peitzer lacks of expression increase the maximum power as a result the height of the UAV over the ground has increased, or decrease the maximum power as a result the height of the UAV over the ground has decreased. 
Desclos discloses transmit power control as a function of changing altitude (par.019).  
Although Choi does not envision about the UAV control its transmission power.  In mathematically science, Choi’s proven that the transmission power of the transmitter may increase the transmission power when the distance between the transmitter and 
Regarding claim 32, the modified Peitzer discloses everything as claim 31 above.  More specifically, the modified Peitzer discloses a threshold amount (Peitzer, par. 031-032, “-5 to 10 dB”, “-20 to -40dB”).
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.